Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 9, 2016

                                      No. 04-16-00679-CV

                                      John M. DONOHUE,
                                           Appellant

                                                v.

                         SAN ANTONIO POLICE DEPARTMENT,
                                     Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI12457
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
         Appellant, who is pro se on appeal, filed an affidavit of indigency in this court. We have
not taken action with regard to the affidavit because the clerk’s record, which is due November
14, 2016, has not yet been filed. Appellant has now filed a motion asking for additional time to
file a copy of his inmate trust account statement in support of his affidavit. After review, we
GRANT appellant’s motion and ORDER that appellant may, on or before November 18, 2016,
file a copy of the statement in this court.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court